Title: 14th.
From: Adams, John Quincy
To: 


       Walk’d into Paris in the morning. Hôtel de York Rue Jacob. Mr. Pickman set away for England by the Diligence, at noon. Found Mr. Boling at the Hotel de York. He arrived in Paris only three or four days ago. Mr. West of Philadelphia, arrived from London, at the Hôtel; before Mr. Pickman went away: he said he had a letter from Mr. Jackson, for my father. I went with Mr. Boling, to the hotel de Bretagne, and saw Mr. Waring, who thinks of going to England, in the Course of next week. Returned to Auteuil on foot. The walk was too long. The distance from the village to the place de Louis 15. is more than 3 miles and I did not walk less than 2. about the City. A Large Company to dine with us. Mr. Brantsen, the Dutch Ambassador extraordinary, the Chevalier de la Luzerne, Marquis and Marquise de la Fayette, Mr. and Mrs. Rooker, Miss Ramsay, Mr. and Mrs. Bingham, and Coll. Humphreys, Mr. Williamos, &c. Mr. and Mrs. Rooker lately arrived in Paris and propose staying here about a fort’night. They came in a very dull time for, the Theatres were shut up last Sunday, for Three weeks, as they are yearly. The only public amusements open during that time are at the foire St. Germain, and three concerts a week at the Chateau des Tuileries.
      